DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 Response to Amendment
The amendments filed 1/10/2022 have been accepted. Claims 1, 6, 8-10, 21, and 22 are still pending. Claims 1, 6, and 21 are amended. Claim 22 is new. Claims 2, 12-15, and 17-19 have been canceled. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 10/8/2021.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kalekar et al. (US Patent 9,104,339, hereafter referred to as Kalekar) in view of Chandran et al. .
Regarding claim 1, Kalekar teaches a method for aligning memory, comprising: copying application data stored in first page-aligned memory addresses to unaligned memory addresses, the application data including a saved offset defining the unaligned memory addresses respective to a memory allocation within a page table (Col. 11, lines 25-44, states that an aligned partition can be migrated (copied) to a new volume and could become misaligned. Col. 8, lines 4-20, states that offsets can be used to address data and partitions meaning that the offset would need to be saved to record where the partition is. Col. 16, lines 39-59, states that upon migration a new offset can be determined), the copying initiated via an operating system application programming interface (Col. 6, lines 15-35, states that the alignment module can be implemented using a host (OS) API), performing a modulo operation based on the saved offset and a page size associated with the page table in response to copying application data stored in the first page-aligned memory addresses to the unaligned memory address (Col. 20, lines 33-49, states that a modulo operation is used to determine whether the partition is aligned or not by using the address (offset) and disk track size (page size)), copying the application data stored in the unaligned memory addresses to second page-aligned memory addresses based on a result of the modulo operation being nonzero (Col. 21, lines 24-50, describes the realignment process where when it is determined that a partition is not aligned where the physical address of the partition is shifted so that it is aligned which would naturally mean that the data is then copied so that it is stored in the designated physical address), and updating the saved offset with the second aligned memory addresses respective to the allocation table (Col. 21-50, describes the process of realigning where a new address/offset is determined that aligns the partition. One of ordinary skill in the art would recognize that this would result in an update to the saved offset as it is now what is used to identify where in memory the data is stored), wherein a value of the second page-aligned memory addresses in the page table is based on the result of the modulo operation, the second page-aligned memory addresses have a first value that is greater than the unaligned memory addresses when the result is greater than half the page size (Col. 21, lines 24-37, describes how the new aligned address is determined based on the result of the modulo operation showing that the current address is misaligned. Col. 21, lines 24-37, states that if the partition is misaligned the new/interim address can be calculated by adding a disk track size to the physical sector address of the partition in order to produce the address). Kalekar does not teach the copying initiated by a user application and receiving a request, from a hardware accelerator to perform an operation on the application data, and to receiving the request and prior to accessing the application data via the page table to perform the operation performing the copying to an aligned memory address, the second page-aligned memory addresses have a second value that is less than the unaligned memory addresses when the result is less than half the page size. 
 (Paragraph [0072], states that the hardware accelerator can be used to fulfil requests for an application and can access a page table to do so). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kalekar to have a user application initiate a request and to use hardware acceleration as taught in Chandran so data management is performed as efficiently as possible (Chandran, Paragraph [0001]). Kalekar and Chandran do not teach in response to receiving the request and prior to accessing the application data via the page table to perform the operation performing the copying to an aligned memory address, and the second page-aligned memory addresses have a second value that is less than the unaligned memory addresses when the result is less than half the page size.
Natarajan teaches in response to receiving the request and prior to accessing the application data to perform the operation performing the copying to an aligned memory address (Paragraph [0020], describes the Read_Align command that will first align the data prior to providing the data to the memory master (performing the read operation)). Since both Kalekar/Chandran and Natarajan teach the memory alignment operations it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Kalekar and Chandran to use the the second page-aligned memory addresses have a second value that is less than the unaligned memory addresses when the result is less than half the page size.
Jobanputra teaches the second page-aligned memory addresses have a second value that is less than the unaligned memory addresses when the result is less than half the page size (Fig. 6 and Col. 2, line 50-Col. 3, line 30, states that a modulo operation is used to determine the misaligned offset and a shim is created to pad the beginning of the data to ensure alignment when the new aligned data container is created. Since the container can be assigned an address it is possible that the new address for the aligned container is less than that of the original misaligned container). Since both Kalekar/Chandran /Natarajan and Jobanputra teach aligning data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method for aligning of Jobanputra for that of Kalekar, Chandran, and Natarajan to obtain the predictable result of the second page-aligned memory addresses have a second value that is less than the unaligned memory addresses when the result is less than half the page size.
Regarding claim 6, Kalekar teaches a computer system comprising: physical memory having physical memory addresses; virtual memory addresses mapped to the physical memory addresses according to a page table (Col. 9, lines 32-65, states the existence of a physical hard disk that has physical addresses that are mapped to logical addresses that are further mapped to virtual addresses. These translation can be stored in an allocation table (page table)), the page table defining a page size defining first page-aligned memory addresses and second page-aligned memory addresses aligned with the page size, and unaligned memory addresses unaligned with the page size (Col. 9, line 66 – Col. 10, line 15, states that a sector size (page size) is used to help translate addresses), and one or more processors for executing computer-readable instructions, the computer-readable instructions controlling the one or more processors to perform operations (Fig. 8 and Col. 21, line 51-Col. 22, line 23, describes the computer system which consists of one or more processors that uses instructions on a computer readable storage medium), comprising: copying application data stored in first page-aligned memory addresses to unaligned memory addresses, the application data including a saved offset defining the unaligned memory addresses respective to a memory allocation within a page table (Col. 11, lines 25-44, states that an aligned partition can be migrated (copied) to a new volume and could become misaligned. Col. 8, lines 4-20, states that offsets can be used to address data and partitions meaning that the offset would need to be saved to record where the partition is. Col. 16, lines 39-59, states that upon migration a new offset can be determined), the copying initiated via an operating system application programming interface (Col. 6, lines 15-35, states that the alignment module can be implemented using a host (OS) API), performing a modulo operation based on the saved offset (Col. 20, lines 33-49, states that a modulo operation is used to determine whether the partition is aligned or not by using the address (offset) and disk track size (page size)), copying the application data stored in the unaligned memory addresses to second page-aligned memory addresses based on a result of the modulo operation being nonzero (Col. 21, lines 24-50, describes the realignment process where when it is determined that a partition is not aligned where the physical address of the partition is shifted so that it is aligned which would naturally mean that the data is then copied so that it is stored in the designated physical address), and updating the saved offset with the second aligned memory addresses respective to the allocation table (Col. 21-50, describes the process of realigning where a new address/offset is determined that aligns the partition. One of ordinary skill in the art would recognize that this would result in an update to the saved offset as it is now what is used to identify where in memory the data is stored), wherein a value of the second page-aligned memory addresses in the page table is based on the result of the modulo operation, the second page-aligned memory addresses have a first value that is greater than the unaligned memory addresses when the result is greater than half the page size (Col. 21, lines 24-37, describes how the new aligned address is determined based on the result of the modulo operation showing that the current address is misaligned. Col. 21, lines 24-37, states that if the partition is misaligned the new/interim address can be calculated by adding a disk track size to the physical sector address of the partition in order to produce the address). Kalekar does not teach the copying initiated by a user application and receiving a request, from a hardware accelerator to perform an operation on the application data, and to receiving the request and prior to accessing the application data via the page table to perform the operation performing the copying to an aligned memory address, the second page-aligned memory addresses have a second value that is less than the unaligned memory addresses when the result is less than half the page size. 
Chandran teaches a user application initiating an operation and receiving a hardware acceleration request and the hardware accelerator accessing the application data via the page table to perform the operation (Paragraph [0072], states that the hardware accelerator can be used to fulfil requests for an application and can access a page table to do so). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kalekar to have a user application initiate a request and to use hardware acceleration as taught in Chandran so data management is performed as efficiently as possible (Chandran, Paragraph [0001]). Kalekar and Chandran do not teach in response to receiving the request and prior to accessing the application data via the page table to perform the operation performing the copying to an aligned memory address, and the second page-aligned memory addresses have a second value that is less than the unaligned memory addresses when the result is less than half the page size.
 accessing the application data to perform the operation; performing the copying to an aligned memory address (Paragraph [0020], describes the Read_Align command that will first align the data prior to providing the data to the memory master (performing the read operation)). Since both Kalekar/Chandran and Natarajan teach the memory alignment operations it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Kalekar and Chandran to use the Read_Align command of Natarajan to obtain the predictable result of in response to receiving the request and prior to accessing the application data via the page table to perform the operation performing the copying to an aligned memory address. Kalekar, Chandran, and Natarajan do not teach the second page-aligned memory addresses have a second value that is less than the unaligned memory addresses when the result is less than half the page size.
Jobanputra teaches the second page-aligned memory addresses have a second value that is less than the unaligned memory addresses when the result is less than half the page size (Fig. 6 and Col. 2, line 50-Col. 3, line 30, states that a modulo operation is used to determine the misaligned offset and a shim is created to pad the beginning of the data to ensure alignment when the new aligned data container is created. Since the container can be assigned an address it is possible that the new address for the aligned container is less than that of the original misaligned container). Since both Kalekar/Chandran the second page-aligned memory addresses have a second value that is less than the unaligned memory addresses when the result is less than half the page size.
Regarding claim 8, Kalekar, Chandran, Natarajan, and Jobanputra teach all the limitations of claim 6. He further teaches wherein the hardware acceleration circuitry is configured to perform operations on the application data (Paragraph [0129], states that the hardware acceleration processing unit (circuitry) can receive a request from another device and return the processed data meaning it is configured to perform operations on data for other applications). The combination of and reason for combining are the same as those given in claim 6.
Regarding claim 9, Kalekar, Chandran, Natarajan, and Jobanputra teach all the limitations of claim 8. Kalekar and Chandran further teaches wherein the hardware acceleration circuitry is configured to perform the operations on the application data only when the application data is stored in page-aligned memory address (Chandran, Paragraph [0072] shows that the hardware acceleration processor has access to the memory where data it is requested to process is stored. Kalekar, Col. 15, lines 45-67 states that upon migration (the moving of the data to a new location) a check for alignment can be made meaning that the combination of the references would result in the data that the hardware accelerator is working one will always be aligned as the checking and fixing of alignment is done by other components when data is migrated (copied) meaning the transfer of data to the hardware accelerator address space would result in a check and correction of alignment before the operations of the hardware accelerator are performed (as the check is made after migration)). The combination of and reason for combining are the same as those given in claim 6.
Regarding claim 21, claim 21 is computer readable medium claim similar to claims 6. Since Kalekar, Chandran, Natarajan, and Jobanputra teach all the limitations of claim 6, they also teach all the limitations of claim 21; therefore the rejections to claim 6 also applies to claim 2.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalekar, Chandran, Natarajan, and Jobanputra as applied to claim 9 above, and further in view of Ray et al. (US PGPub 2018/0293102, hereafter referred to as Ray).
Regarding claim 10, Kalekar, Chandran, Natarajan, and Jobanputra teach all the limitations to claim 9. Kalekar, Chandran, Natarajan, and Jobanputra do not teach wherein the operations are vector-based mathematical operations.
Ray teaches wherein the operations are vector-based mathematical operations (Paragraph [0197], states that hardware acceleration can be used for the machine learning application and the framework provides means for implementing matrix and vector operations). Since both Kalekar/Chandran /Natarajan/Jobanputra and Ray teach the use of hardware accelerators it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to  wherein the operations are vector-based mathematical operations.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kalekar, Chandran, Natarajan, and Jobanputra as applied to claim 1 above, and further in view of Appu et al. (US PGPub 2018/0293702, hereafter referred to as Appu).
Regarding claim 22, Kalekar, Chandran, Natarajan, and Jobanputra teach all the limitations to claim 1. Kalekar, Chandran, Natarajan, and Jobanputra do not teach wherein the page size varies within the page table.
Appu teaches wherein the page size varies within the page table (Abstract and Paragraph [0132], states that the page table entries can map a variable page size). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kalekar, Chandran, Natarajan, and Jobanputra to have a page table wherein the page size varies as taught in Appu so at to drastically reduce the number of translation lookaside buffer (TLB) entries needed since each entry can potentially map a larger chunk of memory (Appu, Abstract).

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. The applicant first argues that Kalekar does not teach the limitation “the second page-aligned memory addresses have a first value that is greater than the unaligned memory addresses when the result is greater than half the page size” which was originally presented in claims 13 and 14 and is now amended into the independent claims. The examiner respectfully disagrees. As noted by the applicant, Kalekar does show that after determining the track is not aligned based on the results of the modular operation, Kalekar will shift the track to align with the next track (Col. 21, lines 24-37). This is done when the value is greater than the unaligned memory address and less than the unaligned memory address. Since it is taught as being done in both cases it is therefore taught as being done in the specified case. 
The applicant then makes a similar argument for Jobanputra with regards to the limitation “the second page-aligned memory addresses have a second value that is less than the unaligned memory addresses when the result is less than half the page size.” Jobanputra teaches putting a shim at the front of the data (offset equal to zero) that then will cause the data be aligned physically with the underlying memory (Fig. 6 and Col. 2, line 50-Col. 3, line 30). In contrast to Kalekar, Jobanputra does not shift the data to the next track to ensure alignment. It pads the data to align with track ahead of where the data was as seen in Fig. 6 as well as Fig. 7. This means the address that is now used is less than the unaligned address as the shim is used to now mark the start of the data. In combination with the other references the limitations of the independent claims are taught. Since the limitations of the independent claims are taught, so too are the limitations to the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132